Citation Nr: 1536237	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a cervical spine disability.  

An August 2014 rating decision denied a claim for an increased rating for the lumbar spine disability.   

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim for service connection for a cervical spine disability in March 2010.  While the examiner did state that the Veteran's lumbar spine disability did not cause the cervical spine disability, the examiner did not address whether the Veteran's cervical spine disability could have been aggravated by his service-connected lumbar spine disability.  Additionally, the Veteran testified at the June 2015  hearing that "a lot of [his] neck pain" began during service following hikes carrying heavy equipment.  The Board acknowledges that the Veteran has submitted a nexus opinion from his private physician; however, the opinion provided is internally inconsistent as the physician stated that the Veteran's cervical spine disability was more likely than not caused or aggravated by his lumbar spine disability, then provides a rationale unrelated to the Veteran's lumbar spine.  The Board also notes that the Veteran reported at the Board hearing that he would not appear for a new VA examination.  Thus, given the foregoing, the Board finds that an addendum opinion is necessary.

With respect to the claim for an increased rating for degenerative joint disease of the lumbar spine, the Board notes that this claim was denied in an August 2014 rating decision.  The Veteran submitted a notice of disagreement in May 2015, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:


1. Associated updated relevant VA treatment records dating since April 2011 with the claims file.

2. Send the Veteran's claims file to a VA examiner to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, the AOJ may ask the Veteran to attend one, although he has reported that he would not be willing to do so.

Following review of the claims file and relevant electronic VA treatment records, the examiner should opine whether it is at least as likely as      not (50 percent probability or greater) that the Veteran's cervical spine disability is related to his service, to include his reports of carrying heavy packs as a drill instructor therein.  

If not caused by service directly, the examiner should opine whether the Veteran's lumbar spine disability permanently worsened his cervical spine disability beyond normal progression (versus temporary exacerbation of the cervical spine symptoms).  The examiner should explain the reasoning for the opinion provided.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

4. The AOJ should issue a statement of the case concerning the issue of entitlement to an increased rating for lumbar spine degenerative joint disease so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






